          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 1 of 20



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFOR NIA
10
                                        SAN FRANCISCO DIVISIO N
11

12
     IN RE CAPACITORS ANTITRUST                      Master File No. 3:17-md-02801-JD
13   LITIGATION                                      Case No. 3:14-cv-03264-JD
14                                                   JOINT PRETRIAL CONFERENCE
     THIS DOCUMENT RELATES TO: THE
     DIRECT PURCHASER CLASS ACTION                   STATEMENT
15
                                                     Date: November 23, 2020
16
                                                     Time: 11:00 a.m.
17                                                   Place: Zoomgov.com
                                                     Judge: The Honorable James Donato
18

19

20

21

22

23

24

25

26

27

28
     Master File No. 3:17-md-02801-JD
     Case No. 3:14-cv-03264-JD                1
                        JOINT PRETRIAL CONFERENCE STATEMENT
              Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 2 of 20



 1             In advance of the pretrial status conference to be held on November 23, 2020 at 11:00 a.m., the

 2   Direct Purchaser Class (the “Class” or “Plaintiﬀs”) and undersigned Defendants hereby submit this

 3   Joint Pretrial Conference Statement.

 4   I.        Defendants’ Request for Adjournment of January 19, 2021 Trial Date Based on Current
               Surge in COVID-19 Cases
 5

 6             a.       Defendants’ Position

 7             Defendants respectfully request that the Court adjourn the currently-scheduled January 19, 2021

 8   trial date in light of the recent surge in COVID-19 cases and the resulting implications for trial

 9   preparation and trial itself. Defendants propose a status conference in January to set a trial date based

10   on information that will be available at the time.

11              The situation with COVID-19 is undoubtedly worsening across the country, and we believe it is

12   increasingly clear that a trial in January will at a minimum create exceptional complications that make

13   trial virtually impossible, and at worst present a signiﬁcant and unnecessary risk to all of the trial

14   participants and to the broader community. Having already started and stopped trial once, we

15   respectfully believe the prudent and proper course is to protect the parties and the court from the costs

16   of another false start by adjourning the trial until a time, likely in the Spring or Summer of 2021, when

17   trial can be held without the complications present at this time, and without risk to witnesses, lawyers,

18   court personnel and jurors.

19              Not surprisingly given data emerging from the Center for Disease Control, and despite eﬀorts to

20   take precautions,1 many courts around the country have in the last week alone decided to halt in-person
21
     1
22           Although Courts around the country have tried to implement safety protocols that would allow
     for in-person court appearances, those safety protocols have proven less-than-fully eﬀective, with a
23   number of COVID cases being linked to courtroom appearances. See, e.g.,,
     https://www.natlawreview.com/article/it-s-dangerous-out-there-covid-19-texas-court (multiple trial
24   participants, including a juror and a lawyer, contract COVID-19 in federal court in Texas);
     https://kfdm.com/news/local/developing-juror-tests-positive-for-covid-in-ﬁrst-in-person-jury-trial
25   (juror tests positive resulting in a mistrial in Jeﬀerson County, Texas);
     https://www.heraldonline.com/news/local/crime/article247245404.html (member of a jury pool in
26   South Carolina diagnosed with COVID-19);
     https://www.azfamily.com/news/continuing_coverage/coronavirus_coverage/bailiﬀ-who-tests-
27   positive-for-covid-19-potentially-exposes-prospective-jurors/article_1df6dd42-255f-11eb-9994-
     034ea3c6af49.html (bailiﬀ in Arizona tested positive and potentially exposed jurors to COVID-19).
28
         Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                2
                            JOINT PRETRIAL CONFERENCE STATEMENT
              Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 3 of 20



 1   jury trials.2 Each of California (where the trial will take place), and New York and the Washington D.C.
 2   area (where counsel for defendants reside) are currently seeing rising COVID infection rates. 3
 3   The Situation in California

 4             As the Court is no doubt aware, COVID-19 is surging in California. California passed the

 5   1 million COVID-19 infection mark last week and the daily average as of November 17, 2020 is 8,783 –

 6   an increase of 102% from the average two weeks earlier.4 As a result, the Governor has imposed new
 7   restrictions, including moving San Francisco county from the “yellow tier” to the “red tier” within the

 8   last week, and banning indoor dining and reducing facility capacity to 25%. 5 In addition, California is
 9   strongly urging all individuals arriving from out-of-state to quarantine for 14 days upon arrival, an

10   obligation that would require multiple defense counsel to either ignore their obligations to quarantine or

11   travel to California (and be away from home during particularly diﬃcult times) far sooner than we

12   otherwise would.6 California has issued Guidance for Private Gatherings that prohibit gatherings that
13   include more than three households and recommends that indoor gatherings should be two hours or

14

15

16   2        See, e.g., https://abc7ny.com/new-york-court-jury-service-covid-19-ny-coronavirus-in/7926957/
17   (no new jury trials in New York State courts as of Nov. 16, 2020);
     https://delawarestatenews.net/news/jury-trials-postponed-statewide-due-to-covid-19-concerns/ (same
18   regarding Delaware); https://www.nj.com/coronavirus/2020/11/nj-suspends-jury-trials-in-person-
     grand-jury-sessions-as-covid-19-cases-climb.html (same regarding New Jersey);
19   https://www.msn.com/en-us/news/crime/federal-court-suspends-in-person-jury-trials-naturalizations-
     due-to-covid-19-spread/ar-BB1aZV9f (U.S. District Court for the Southern District of Indiana halts jury
20   trials at least through January 25, 2021).

21   3       The risks of COVID-19, as the Court is aware, are signiﬁcant. One central member of the
     defense counsel team is immunocompromised, putting that individual at an even higher risk of severe
22   consequences, should that individual contract COVID-19. https://www.cdc.gov/coronavirus/2019-
     ncov/need-extra-precautions/immunocompromised.html. Another member of the defense counsel
23   team is a caretaker for an immunocompromised individual.
24   4      https://www.nytimes.com/interactive/2020/us/california-coronavirus-
25   cases.html#:~:text=At%20least%2032%20new%20coronavirus,the%20average%20two%20weeks%20earlie
     r
26   5      nbcbayarea.com/news/coronavirus/san-francisco-reverts-to-red-tier-due-to-covid-19-
     surge/2400456/
27   6      cnn.com/world/live-news/coronavirus-pandemic-11-16-20-
28   intl/h_98b67d52d13512681a5096abcc5449fa?
         Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                3
                            JOINT PRETRIAL CONFERENCE STATEMENT
              Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 4 of 20



 1   less.7 Given these circumstances, and the repeated warnings from public health oﬃcials that these
 2   conditions are only likely to worsen after the Thanksgiving and Christmas holiday season, 8 it does not
 3   seem likely that a trial can be started in California, in mid-January, with a reasonable guarantee that it

 4   will not be interrupted by COVID-19 concerns.

 5   The Situation in Other Relevant States

 6             The majority of defense counsel reside in New York or in the Washington DC area. While the

 7   situation in those states is slightly better than in California at the moment, it is worsening by the day.

 8   There are eight times the number of new COVID-cases in New York State every day as compared to

 9   just three months ago.9 As a result of the steadily increasing infection rate, New York City schools just
10   announced this week that they will be closing for all in-person learning. 10 There are also quarantine
11   requirements for New York residents returning from out of state. Virginia fares no better, with a

12   positivity rate of 7.1% leading to new restrictions being imposed just this week.11
13   The Situation in Japan

14             As the Court is aware, a number of witnesses reside in Japan, a jurisdiction from which their

15   testimony cannot lawfully be taken remotely. That prohibition leaves only the options of the witnesses

16   traveling to the United States to testify live or to travel to another Asian country to give testimony from

17   there. Both present COVID-related diﬃculties at this time. As a starting point, USCIS has restricted

18   the issuance of visa services and the US Embassy does not appear to be processing the type of visa

19
     7
20          https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Guidance-for-the-
     Prevention-of-COVID-19-Transmission-for-Gatherings-November-2020.aspx
21   8       See, e.g., https://www.usatoday.com/story/news/2020/11/10/covid-cases-rising-and-winter-
     worse-experts-say/6226184002/ (“Between the cold weather, lax behaviors and the holidays, December
22   and January will be the worst months the United States has seen so far in the COVID-19 pandemic,
     public health experts said this week.”); https://www.pbs.org/newshour/health/why-we-cant-have-a-
23   normal-thanksgiving-this-year (quoting a physician at Brigham and Women’s Hospital and Harvard
     Medical School as saying, “If we let everybody congregate all of a sudden in their homes for
24   Thanksgiving or the holidays…you are going to ﬁre that thing and it’s going to get even worse
     quickly.”).
25   9         https://projects.newsday.com/long-island/tracking-the-coronavirus-on-long-island/
26   10        https://www.nytimes.com/2020/11/18/nyregion/nyc-schools-covid.html.
     11      https://www.nbc12.com/2020/11/18/over-new-covid-cases-conﬁrmed-virginia-covid-related-
27
     deaths-reported/; https://www.wusa9.com/article/news/health/coronavirus/virginia-covid-19-
28   restrictions-begin-monday-heres-what-you-need/65-c2785da2-b0cf-4ace-bcd9-374ab6d0de4d
         Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                4
                            JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 5 of 20



 1   necessary for one of Matsuo’s witnesses to travel to the United States. 12 We are also aware of signiﬁcant
 2   delays for all visa appointments and processing services. While Japan does have a “business track” to

 3   facilitate travel to Singapore, Korea, and Vietnam for certain urgent and necessary business activities, all

 4   travelers are required to quarantine for 14 days upon arrival, making a short trip to give testimony

 5   impossible.13 Moreover, there are testing and 14-day quarantine requirements when the witnesses
 6   return to Japan.14 The bilateral quarantine obligations would potentially impact trial witnesses for up to
 7   a month, curtailing their ability to handle their work and personal obligations.

 8                                         *               *               *

 9          In light of these risks—and the very real possibility of a vaccine that would alleviate these

10   concerns—Defendants respectfully submit that the safest and wisest choice is to adjourn trial until later

11   in 2021. This is particularly so given that the parties have already had to bear the expense of preparing

12   for and beginning a trial only to see it interrupted by COVID-19.

13          b.       Plaintiﬀs’ Position

14          Consistent with the Court’s guidance as provided in the October 22, 2020 trial setting

15   conference, the Class is conﬁdent that the Court and the Northern District of California has set up

16   adequate safeguards to protect all trial participants at the upcoming trial. Further, trials across the

17   nation—even in regions where COVID-19 outbreaks are even more severe than in the San Francisco Bay

18   Area—have been successfully tried and progressed to jury verdict. See, e.g., Pete Brush, LAW360,

19   MiMedx Execs Convicted in SDNY’s 1st Virus-Era Fraud Trial (12:03 PM EST Nov. 19, 2020);

20   https://www.law360.com/whitecollar/articles/1329584 (jury verdict reached in trial “[h]eld in a Lower

21   Manhattan courtroom reﬁtted for virus safety” in case United States v. Petit, No. 19-cr-00850-JSR

22   (S.D.N.Y.)); Jury Verdict, VirnetX Inc. v. Apple Inc., No. 6:12-cv-00855 (E.D. Tx. Oct. 30, 2020), ECF

23   No. 978. The Class is conﬁdent that the parties can draw on the collective wisdom and lessons learned

24   from past COVID-era jury trials to implement procedures (e.g., remote testimony, social distancing,

25   masks in the courtroom, limitations on the amount of in-person attendees in the courtroom, and other

26

27   12
            https://jp.usembassy.gov/visas/
     13
            https://www.mofa.go.jp/ca/cp/page22e_000925.html#no4
28   14
            Id.
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                5
                         JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 6 of 20



 1   safeguards as recommended by health authorities) that ensure that the upcoming trial can be conducted

 2   safely and successfully. Indeed, trials are still commencing. See, e.g., Gina Kim, Trial in large civil case

 3   begins in San Bernardino despite virus worries, DAILY JOURNAL, Nov. 11, 2020, at 2 (jury trial in

 4   multiparty civil case is underway in San Bernardino County Superior Court in Freeman v. Bd. of Trustees

 5   of the Cal. State Univ.). The Class note that the cases identiﬁed in Defendants’ footnote 1 took place in

 6   states that, until recently, did not appear to take adequate protections against the virus, unlike

 7   conditions in the San Francisco Bay Area generally and within the Court itself.

 8           To the extent any participants may be required to travel or quarantine, COVID-19 restrictions—

 9   and the adjustments individuals have made in response to it—are certainly disruptive but they are not

10   new. People have been working remotely across the world for the better part of a year. Any disruption

11   caused from working remotely while quarantining in order to facilitate testimony will be minimal.

12   Indeed, based on the parties’ discussions, most if not all witnesses at trial have already been working

13   remotely, and will continue to do so for the foreseeable future. It makes little diﬀerence if the witness is

14   working remotely in Japan or in another Asian country, that is deemed safe by the Japanese government,

15   from which remote testimony is permissible. Finally, there is no reason that most or all of the testimony

16   could not be prerecorded through remote means and presented to the jury in that manner.

17   II.     Pretrial Schedule

18           Subject to the Court’s approval, the parties have agreed to the following pretrial schedule. The

19   parties do not anticipate signiﬁcant changes to adopted or scheduled ﬁlings:

20                           Event                                                    Date
21    Pretrial Meet-and-Confers                               November 6, 2020 and November 17, 2020 -
                                                              Complete
22
      Deadline to submit joint pretrial statement             The parties propose relying on the prior joint
23                                                            pretrial statement previously ﬁled with the Court.
                                                              MDL ECF No. 1091.
24    Deadline to submit trial briefs                         The parties propose relying on prior trial briefs
                                                              previously ﬁled with the Court. MDL ECF Nos.
25
                                                              1088, 1092.
26    Deadline to submit proposed jury instructions           The parties propose relying on the preliminary
                                                              jury instructions used at the ﬁrst trial and on the
27                                                            previously-submitted proposed ﬁnal jury
                                                              instructions, subject to appropriate modiﬁcations
28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                6
                         JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 7 of 20



 1                                                        including any changes in relevant law. MDL ECF
                                                          No. 1216 (Revised Final Preliminary Jury
 2                                                        Instructions); see also MDL ECF No. 1123 ( Joint
 3                                                        Proposed Final Jury Instructions and
                                                          Objections).
 4    Deadline to ﬁle motions in limine                   The parties propose adopting the Court’s prior
                                                          rulings on the motions in limine and treating
 5
                                                          those rulings as applicable to the current trial
 6                                                        without waiving appeal rights. MDL ECF Nos.
                                                          1140, 1201.
 7    Deadline to submit verdict forms                    The parties propose submitting the prior
                                                          proposed verdict forms, subject to necessary
 8
                                                          clerical modiﬁcations. See MDL ECF No. 1093-2
 9                                                        and 1186.
      Deadline to exchange proposed witness lists         The Class’s Proposal: December 7, 2020
10
                                                          Defendants’ Proposal: December 15, 2020
11
      Deadline to exchange amended exhibit lists          December 15, 2020
12
      Deadline to exchange objections to additional       December 18, 2020
13    exhibits
      Deadline to meet and confer regarding exhibits      December 22, 2020
14

15    Deadline to exchange deposition designations        December 22, 2020

16    Deadline to ﬁle ﬁnal joint exhibit list             December 30, 2020

17    Deadline to ﬁle joint proposed voir dire            December 30, 2020

18    Deadline to ﬁle joint proposed witness list         December 30, 2020

19    Deadline to exchange counter designations and    January 4, 2021
      objections to aﬃrmative designations
20    Deadline to exchange objections to counter       January 6, 2021
      designations
21    Deadline to meet and confer regarding deposition January 8, 2021
22    designations
      Deadline to ﬁle ﬁnal deposition designations     January 12, 2021
23
      Final Pretrial Conference                           January 15, 2021
24
      Trial Start Date                                    January 19, 2021 at 9:00 a.m.
25

26          In addition, the parties agree to exchange demonstrative exhibits two calendar days before their

27   intended use. See MDL ECF No. 1047.

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                7
                         JOINT PRETRIAL CONFERENCE STATEMENT
            Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 8 of 20



 1           a.       Defendants’ Position regarding Witness and Exhibit Lists and Deposition
                      Designations
 2

 3           During the prior March 2020 trial, only 108 exhibits were oﬀered and only 101 were admitted.

 4   For the retrial, Defendants propose that each side’s exhibit list be limited to three hundred (300)

 5   exhibits from among those included on the prior exhibit lists, consistent with this Court’s direction that

 6   the retrial should be more focused than the March trial. Defendants likewise propose that the parties

 7   be limited to witnesses and deposition designations identiﬁed in their respective pretrial submissions

 8   prior to the ﬁrst trial.

 9           b.       Plaintiﬀs’ Position

10           The Class agrees that the retrial will be more focused than the March trial. The Class, however,

11   is still free to present its case as it chooses. The Class anticipates few additions to witnesses, exhibits, or

12   deposition designations previously submitted. At the time of the parties’ previous submissions of

13   witness lists, exhibit lists, and deposition designations, there were many more defendants in the case,

14   which necessarily requires diﬀerent tactical considerations. See Lord v. Wood, 184 F.3d 1083, 1095 (9th

15   Cir. 1999) (“Few decisions a lawyer makes draw so heavily on professional judgment as whether or not

16   to proﬀer a witness at trial.”). Even during trial, an additional defendant (AVX) was present, requiring

17   diﬀerent considerations in which witnesses and what evidence to present. The case is now diﬀerent and

18   requires diﬀerent tactical considerations which may involve diﬀerent witnesses, exhibits, and deposition

19   designations. The Class should be able to adjust its tactical choices and present exhibits, witnesses and

20   deposition designations that tether more closely to the revised circumstances.

21   III.    Trial Length

22           The parties understand the Court’s stated time allotment for trial is approximately two weeks

23   beginning January 19, 2020, Monday to Friday from 9 a.m. to 5 p.m. The parties agree to divide the time

24   equally, and respectfully reserve the right to request additional trial days if necessary.

25   IV.     Pretrial Statements

26           The parties propose adopting the prior joint pretrial statement ﬁled with the Court. MDL ECF

27   No. 1091; see Part I, supra.

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                 8
                          JOINT PRETRIAL CONFERENCE STATEMENT
             Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 9 of 20



 1   V.       Trial Briefs

 2         The parties propose adopting the prior trial briefs ﬁled with the Court. MDL ECF Nos. 1088, 1092;

 3   see Part I, supra.

 4   VI.      Jury Instructions

 5            The parties propose relying on prior preliminary jury instructions and the parties’ previously

 6   submitted proposed ﬁnal jury instructions, subject to appropriate modiﬁcations including changes in

 7   relevant law. MDL ECF Nos. 1216 (Revised Final Preliminary Jury Instructions), 1123 ( Joint Proposed

 8   Final Jury Instructions and Objections); see Part I, supra.

 9   VII.     Motions in Limine

10            The parties suggest that prior rulings made on motions in limine be deemed as made in this trial,

11   without waiving any appeal rights the parties had at the time of those rulings for the March trial. MDL

12   ECF Nos. 1140, 1201; see Part I, supra.

13   VIII. Verdict Form

14            The parties propose submitting their respective prior proposed verdict forms, subject to clerical

15   modiﬁcations and any change in relevant law. See MDL ECF No. 1093-2 and 1186; Part I, supra.

16   IX.      Prior Trial Rulings

17            The parties agree that there is no need to re-litigate rulings made by the Court prior to and

18   during the March 2020 trial, to the extent applicable based on the witnesses and exhibits oﬀered during

19   the upcoming trial. Consistent with the Court’s guidance, the parties agree to be bound by the Court’s

20   prior rulings subject to the understanding that those rulings are deemed to have been made in this trial

21   and no appeal rights the parties had at the time those rulings were initially issued are waived.

22   X.       Remote Videoconference Testimony

23            a.      Plaintiﬀs’ Position

24            Due to the continued spread of COVID-19 in the United States, and consistent with the Court’s

25   guidance, the parties agree that foreign witnesses who are reluctant to travel to the United States should

26   testify via remote videoconference technology. Fed. R. Civ. P. 43(a); see In re RFC and ResCap

27   Liquidating Trust Action, 444 F. Supp. 3d 967, 972-73 (D. Minn. 2020) (COVID-19 pandemic

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                 9
                          JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 10 of 20



 1   constituted good cause and compelling circumstance to permit use of contemporaneous remote video

 2   testimony); see also United States v. Donziger, Nos. 19-CR-561 (LAP), 11-CV-691 (LAK), 2020 WL

 3   6364652, at *1-3 (S.D.N.Y. Oct. 28, 2020) (permitting remote foreign testimony in lieu of in-person

 4   testimony in bench trial in light of COVID-19). The Class believes this testimony may be either pre-

 5   recorded before trial or live (either in-person or remotely).

 6          Because Japanese law does not permit remote testimony, should videoconference testimony be

 7   unfeasible for witnesses in Japan, the Class believes that the parties should be responsible for arranging

 8   remote testimony of their Japanese witnesses to be given from countries or regions less aﬀected by

 9   COVID-19 from which remote testimony is permitted. See Panasonic Corp. v. Getac Tech. Corp., SA CV

10   19-01118-DOC (DFMx), 2020 WL 4728081, at *1 (C.D. Cal. Aug. 6, 2020) (suggesting Hawaii as a

11   location for remote depositions of Japanese witnesses in light of COVID-19, “especially if the Japanese

12   government includes Hawaii in a ‘travel bubble’”); see also Ministry of Foreign Aﬀairs of Japan, Phased

13   Measures for Resuming Cross-Border Travel, https://www.mofa.go.jp/ca/cp/page22e_000925.html (last

14   visited Nov. 17, 2020) (outlining procedures for travel of Japanese residents to certain southeast Asian

15   countries deemed safe by the Japanese government).

16          b.       Defendants’ Position

17          Defendants intend to call certain witnesses to testify live or by videoconference if possible.

18   Defendants note that travel restrictions and self-quarantine requirements, which are subject to change

19   without notice based on ﬂuctuating COVID-19 infection rates, will at a minimum require ﬂexibility in

20   decisions about whether witnesses are called live or remote.

21   XI.    Lay Witnesses

22          The parties have met and conferred and have been unable to resolve an issue relating to the

23   testimony of Tomohiko Miyata (Matsuo), a proposed defense witness.

24          A.       Tomohiko Miyata

25                 i.        Plaintiﬀs’ Position

26          Miyata was ﬁrst disclosed to the Class by Matsuo on the eve of the prior trial on January 2,

27   2020, a year-and-a-half after the close of fact discovery, as a live witness. Miyata was not previously

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                10
                         JOINT PRETRIAL CONFERENCE STATEMENT
          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 11 of 20



 1   designated or disclosed, and the Class had no opportunity to depose him. Matsuo attempts to excuse its

 2   failure to disclose Miyata on the grounds that the Class obtained related testimony from a Matsuo

 3   “corporate designee” witness whose deposition was taken pursuant to Rule 30(b)(6). At the same time,

 4   Matsuo refuses to disclose the subject of Miyata’s testimony or how it relates to the testimony of the

 5   Rule 30(b)(6) witness taken.

 6          Matsuo’s Rule 30(b)(6) designee was Hiyoruki Koga. Koga was deposed twice as Matsuo’s

 7   30(b)(6) designee. Matsuo has represented that Koga is unavailable for trial. Matsuo does not explain

 8   why Koga is unavailable and what steps, if any, Matsuo has taken to obtain his trial testimony. It appears

 9   that Matsuo intends to oﬀer some of Koga’s testimony through deposition testimony.

10          Matsuo has not explained why it wants to proﬀer live testimony from Miyata in lieu of the

11   testimony of Koga. Matsuo has not explained why it cannot—or will not—oﬀer testimony of a witness

12   with personal knowledge. Matsuo has not disclosed the subjects of the intended testimony and has not

13   explained why it did not disclose them during the discovery process.

14          It appears that Matsuo wishes to provide live testimony from Miyata, limned by the 30(b)(6)

15   testimony of Koga. In so doing, Matsuo seeks to circumvent or ignore both basic Rules of Evidence as

16   well as its pretrial discovery obligations. With respect to the Rules of Evidence, there is no “corporate

17   designee” exception to Rule 602’s personal knowledge requirement, other than expert testimony. See

18   Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is introduced suﬃcient to support

19   a ﬁnding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge

20   may consist of the witness’s own testimony. This rule does not apply to a witness’s expert testimony

21   under Rule 703.”). To the extent Miyata does not possess personal knowledge, Matsuo cannot cure

22   these deﬁciencies by bootstrapping the testimony of another “corporate designee” witness. Absent

23   personal knowledge, Miyata cannot testify. Fed. R. Evid. 602. Limiting a witness to matters within her

24   personal knowledge also clariﬁes permissible scope of cross-examination. Also, Miyata’s 30(b)(6)

25   testimony would be cumulative and duplicative of that of Koga’s. See Wright & Miller, 8A Fed. Prac.

26   And Proc. § 2147 (3d ed.) (“if a party’s desire to substitute a deposition for live testimony is

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                11
                         JOINT PRETRIAL CONFERENCE STATEMENT
          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 12 of 20



 1   accommodated, he or she may not cumulate evidence by both testifying at the trial and oﬀering the

 2   deposition”).

 3          With respect to its discovery obligations, Matsuo failed to disclose Miyata either as a person

 4   with knowledge or in their Rule 26 disclosures as a witness. The Class has oﬀered to provide Matsuo an

 5   opportunity to cure this failure by taking Miyata’s deposition. Matsuo has thus far failed to produce him

 6   for deposition. At a minimum, and without waiving its substantive evidentiary objections, the Class is

 7   entitled to the deposition, subject to certain safeguards as outlined below.

 8          Miyata has been the subject of numerous meet-and-confers, including in connection with the

 9   March 2020 trial. Recognizing the lack of authority for the use of 30(b)(6) testimony of other corporate

10   designees as a substitute for pretrial discovery disclosure, Matsuo now indicates it intends to also oﬀer

11   Miyata to testify as a regular percipient trial witness, based on his own personal knowledge, and as such,

12   Miyata should be precluded from testifying due to his late disclosure as explained above. Further, it is

13   “well within [the Court’s] discretion to deny [Matsuo] the right to substitute its 30(b)(6) witness on the

14   eve of trial.” In re Benyamin, No. 19-CV-1907 (RA), 2020 WL 2832815, at *8 (S.D.N.Y. June 1, 2020).

15   The Court has already disfavored Defendants’ attempt to oﬀer other witnesses they failed to timely

16   disclose. See MDL ECF No. 1201, ¶ 24. It is unfair for Matsuo to designate a new witness at this time,

17   particularly when Matsuo already has a witness (Koga) who it may proﬀer to testify on the same topics.

18   See id. Importantly, discovery in this case occurred years ago and the case has been prepared for trial.

19   Further, the prior trial resulted in a mistrial and months have elapsed since then without any attempt by

20   Matsuo to cure their discovery failures.

21          At a minimum, the Class should be allowed to take Miyata’s deposition before he is proﬀered at

22   trial. In addressing similar circumstances, courts have recognized that such late disclosed witnesses may

23   testify, consistent with the personal knowledge requirement and the protections against trial by ambush

24   embodied in the federal pretrial discovery rules. Courts have allowed a substitute witness testimony

25   under strict limitations: (1) the adverse party is given the opportunity to depose the witness; (2) the

26   witness is not allowed to repudiate the prior Rule 30(b)(6) testimony; (3) the testimony is limited to the

27   same topics on which the prior Rule 30(b)(6) deponent was designated; and (4) the witness is limited to

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                12
                         JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 13 of 20



 1   testifying to information based on their own personal knowledge. Green Payment Sols., LLC v. First Data

 2   Merchant Servs. Corp., CV 18-1463 DSF (ASx), 2019 WL 4221402, at *1 (C.D. Cal. July 2, 2019); see also

 3   Ruzhinskaya v. Healthport Techs., LLC, No. 14 Civ. 2921 (PAE), 2016 WL 7388371, at *7 (S.D.N.Y. Dec.

 4   20, 2016) (similar conditions).

 5                       i. Matsuo’s Position

 6          Matsuo previously designated Hiroyuki Koga as its Rule 30(b)(6) corporate representative.

 7   Mr. Koga was Matsuo’s Sales Division Manager, as well as a Director and Executive Oﬃcer. Mr. Koga

 8   left Matsuo’s employ and is unavailable to testify at trial.

 9          Tomohiko Miyata succeeded Mr. Koga as Matsuo’s Sales Division Manager, and also serves as a

10   Director and Executive Oﬃcer. Matsuo intends to call Mr. Miyata as a replacement witness to testify as

11   its corporate representative at trial. See, e.g., Coach, Inc. v. Visitors Flea Mkt., LLC, No. 6:11-CV-1905-

12   ORL-22, 2014 WL 2612036, at *2 (M.D. Fla. June 11, 2014) (allowing replacement corporate

13   representative to testify at trial because “a corporation should not be prohibited from calling a

14   designated representative as a witness simply because the person it thought was going to testify leaves

15   its employ”); Sunﬂower Condo. Ass’n, Inc. v. Owners Ins. Co., No. 16-CV-2946-WJM-NYW, 2018 WL

16   4901159, at *5 (D. Colo. Oct. 9, 2018) (same). Mr. Miyata will testify based on personal knowledge.

17          Matsuo disclosed to Plaintiﬀs its intent to call Mr. Miyata as a replacement corporate witness

18   during pretrial exchanges for the March 2020 trial. Contrary to Plaintiﬀs’ assertion, Matsuo explained

19   that Mr. Koga is unavailable to testify at trial because he is no longer employed by Matsuo. Matsuo has

20   been oﬀering to make Mr. Miyata available for a deposition before trial since at least January 6, 2020.

21   Plaintiﬀs have not accepted that oﬀer to date.

22          Due to changing Covid circumstances and potential travel limitations, to the extent Mr. Miyata

23   is unavailable to testify for trial, Matsuo plans to rely instead on Mr. Koga’s prior videotaped deposition

24   testimony.

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                13
                         JOINT PRETRIAL CONFERENCE STATEMENT
            Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 14 of 20



 1   XII.    Expert Witnesses

 2           a.      Drs. Janusz Ordover and Mark Israel

 3           The parties have met and conferred regarding the presentation of testimony by Dr. Janusz

 4   Ordover, NCC’s expert witness. Dr. Ordover was properly designated, issued a report and his

 5   deposition was taken. Dr. Ordover was designated to testify at the March trial. Due to his health

 6   concerns at the time, NCC sought to substitute Dr. Mark Israel. Dr. Israel also had his deposition taken.

 7   NCC has agreed to inform the Class as to its expert for trial by Thanksgiving. It is the Class’s position

 8   that if Dr. Ordover is able to testify at the January 2021 trial, he should testify.

 9           b.      Dr. Hal Singer

10                 i.        Defendants’ Position

11           After Plaintiﬀs elicited Dr. Hal Singer’s testimony during the March trial, the Court struck the

12   use of certain testimony and requested brieﬁng on whether some or all or of Dr. Singer’s remaining

13   testimony should also be stricken from the record. In connection with that brieﬁng, Class Counsel

14   identiﬁed the speciﬁc “portions of Dr. Singer’s testimony that the Class understands to have been

15   deemed improper” and thus inadmissible at the March 2020 trial. (Dkt. 1244 at 4.) Class Counsel ﬁled

16   with this Court a copy of Dr. Singer’s trial testimony where they identiﬁed the speciﬁc testimony for

17   exclusion. (Id. at Ex. A.)

18           In order to anticipate and avoid similar issues at this retrial, Defendants have asked Class

19   Counsel to identify the opinions and analyses they intend to oﬀer at the retrial. To date, Class Counsel

20   has refused to provide any information about the scope of Dr. Singer’s intended testimony beyond

21   stating that they would not oﬀer one slide from Dr. Singer’s prior direct testimony.

22           During a November telephonic meet-and-confer, Class Counsel argued that they need not

23   provide any information about the intended scope of Dr. Singer’s testimony because this Court’s prior

24   Daubert Order regarding his testimony is clear and they will comply with it. When Defendants

25   explained that Class Counsel had made the same argument for the March trial but then violated that

26   Order, Class Counsel agreed to consider Defendants’ concerns and respond further. To date, however,

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                14
                         JOINT PRETRIAL CONFERENCE STATEMENT
          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 15 of 20



 1   they have refused to provide any information about the scope of testimony they intend to oﬀer from Dr.

 2   Singer.

 3             Accordingly, Defendants request that the Court order the Class to identify with speciﬁcity and

 4   with reference to Dr. Singer’s prior testimony Dr. Singer’s opinions and analyses that they intend to

 5   elicit at this trial, consistent with their prior representations to this Court about the improper portions

 6   of Dr. Singer’s testimony. (Dkt. 1244 at 4, Ex. A.)

 7                  ii.         Plaintiﬀs’ Position

 8             The Class believes that the scope of Dr. Singer’s testimony has been limited by the Court in its

 9   prior Daubert ruling. MDL ECF No. 1153. Should Defendants believe that Dr. Singer’s testimony

10   exceeds those bounds, then they should address it in the ordinary fashion—by expressing a

11   contemporaneous objection at trial. Defendants are not entitled to a preview of Dr. Singer’s testimony

12   any more than the Class is entitled to a preview of the testimony of Defendants’ experts whose

13   permitted testimony is likewise bound.

14   XIII. Evidence Previously Admitted in the March Trial

15             a. Plaintiﬀs’ Position

16             The Class proposes that, without any party waiving their appellate rights to objections raised at

17   the time, that any exhibits previously stipulated by the parties to be admissible or were previously

18   admitted into evidence in the March trial will be likewise admissible in the upcoming trial

19             b.         Defendants’ Position

20             Defendants propose that exhibits previously stipulated by the parties to be admissible or were

21   previously admitted into evidence in the March trial will be likewise admissible in the upcoming trial in

22   the same manner in which they were previously admitted, such as by stipulation (where applicable) or

23   through knowledgeable witnesses who provide necessary foundation and establish admissibility. Any

24   such documents shall be admitted, as appropriate, during the ordinary course of trial after opening

25   statements.

26

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                    15
                             JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 16 of 20



 1   XIV. Recorded Testimony from the March Trial

 2           a.       Plaintiﬀs’ Position

 3           Due to the COVID-19 pandemic, travel restrictions and health concerns may make it diﬃcult for

 4   certain witnesses located outside the United States who testiﬁed in-person at the time of the March trial

 5   to testify again in the upcoming trial. The testimony of these witnesses taken and recorded in

 6   connection with the March trial meets the same requisite criteria and has the same indicia of reliability

 7   of other recorded testimony of unavailable witnesses permitted for use at trial, e.g., videotaped

 8   deposition testimony, particularly in the face of a global health crisis. See Fed. R. Civ. P. 32(a)(4).

 9   Likewise, the prior trial testimony was given under oath during a prior trial in the same proceeding

10   involving the same subject matter; and the parties had the opportunity and motive to fully develop that

11   testimony through examination and cross-examination. See Fed. R. Evid. 804(b)(1). The Class therefore

12   believes that the testimony given in the March trial can be used for any purpose. The Class further

13   contends that, subject to the Court’s approval, that the video testimony of the March trial recorded as a

14   part of the Cameras in Court pilot program may also be used at the upcoming trial, just as pre-recorded

15   video of depositions or other sworn testimony could be used even when a transcript is available, as the

16   recorded testimony is just as reliable as other recorded testimony is. See In re Mentor Corp. ObTape

17   Transobturator Sling Prods. Liab. Litig., No. 4:08-MD-2004 (CDL), 2010 WL 1998166, at *4 (M.D. Ga.

18   May 18, 2010) (permitting videotaping of in-person trial testimony of foreign witnesses “so that [the

19   parties] will have an option to introduce that testimony in future trials rather than incur the cost, and

20   subject the witnesses to the inconvenience, associated with multiple trial appearances” in MDL

21   proceeding); see also Fed. R. Civ. P. 32(c) (“On any party’s request, deposition testimony oﬀered in a

22   jury trial for any purpose other than impeachment must be presented in nontranscript form . . .”); id.

23   advisory committee’s note to 1993 amendment (“On request of any party in jury trial, deposition

24   testimony oﬀered other than for impeachment purposes is to be presented in a nonstenographic form if

25   it is available”).

26

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                 16
                          JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 17 of 20



 1           b.      Defendants’ Position

 2           Defendants do not agree that video recordings of testimony from the March trial may be used

 3   during any portion of the upcoming trial. The parties were not informed of (and did not consent to) the

 4   use of video recordings at future proceedings. To the contrary, the Cameras Pilot Guidelines for the

 5   Northern District of California state that that “[t]he digital recordings emanating from the pilot . . . are

 6   not the oﬃcial record of the proceedings, and should not be used as exhibits or part of any court ﬁling.”

 7   Guidelines 6(f ), https://cand.uscourts.gov/about/court-programs/cameras/guidelines/ (last visited

 8   Nov. 15, 2020) (emphasis added); see also N.D. Cal. General Order No. 65. Moreover, allowing use of

 9   these recordings would unfairly disadvantage and prejudice Defendants to the extent that only Plaintiﬀs’

10   case was presented at the ﬁrst trial, thereby creating an asymmetry in the use of recordings for the

11   upcoming trial. The fact that the recordings occurred in the courtroom, which will be obvious to the

12   jury in the upcoming trial, is likely to confuse the jury and exacerbate the prejudice of allowing

13   recordings of only Plaintiﬀs’ case to be used in the new trial.

14   XV.     Pending Motions

15           There are currently no pending trial motions in relation to the Direct Purchaser Class case.

16           Several proﬀers were pending before the Court before termination of the prior trial. The Class

17   anticipates presenting testimony from some or all of the witnesses proﬀered. For the Court’s reference,

18   the proﬀers are set forth below:

19           A.      Co-Conspirator Proﬀers (see Fed. R. Evid. 801(d)(2)(E))

20                  Proﬀer of Evidence in Support of Admissibility of Shinichi Torii’s Testimony about
21                   Coconspirator Statements Pursuant to Rule 801(d)(2)(E). MDL ECF Nos. 1238, 1238-1.

22                  Proﬀer of Evidence in Support of Admissibility of Videotaped Deposition Testimony of
23                   Gordon Hoey about Coconspirator Statements Pursuant to Rule 801(d)(2)(E). MDL

24                   ECF Nos. 1242, 1242-1.

25                  Proﬀer of Evidence in Support of Admissibility of Tadaaki Nishizaka’s Testimony about
26                   Coconspirator Statements Pursuant to Rule 801(d)(2)(E). MDL ECF Nos. 1245, 1245-1.

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                17
                         JOINT PRETRIAL CONFERENCE STATEMENT
          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 18 of 20



 1                  Proﬀer of Evidence in Support of Admissibility of Shinobu Ishigami’s Testimony about
 2                   Coconspirator Statements Pursuant to Rule 801(d)(2)(E). MDL ECF Nos. 1248, 1248-1.

 3          B.       Fifth Amendment Proﬀers

 4                  Proﬀer of Evidence in Support of Admissibility of Adverse Inference Regarding Fifth
 5                   Amendment Deposition Testimony of Anthony Olita. MDL ECF Nos. 1237, 1237-1; see

 6                   also MDL ECF Nos. 1250, 1250-1-3 (response).

 7                  Proﬀer of Evidence in Support of Admissibility of Adverse Inference Regarding Fifth
 8                   Amendment Deposition Testimony of Ikuo Uchiyama. MDL ECF Nos. 1243, 1243-1.

 9   XVI. Opening Statements

10          a.       Defendants’ Position

11          Defendants propose that there be enforced time limits imposed on opening statements, and that

12   each party’s opening statement be limited to no more than 90 minutes. Neither side will be permitted

13   to exceed the 90 minutes allotted.

14          b.       Plaintiﬀs’ Position

15          The Class requested Defendants’ position on time limits on November 6, 2020. The Class has

16   not seen Defendants’ position until shortly before ﬁling this pretrial conference statement.

17   Notwithstanding, the Class agrees that a 90-minute limitation for each side’s opening statements is

18   reasonable.

19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                18
                         JOINT PRETRIAL CONFERENCE STATEMENT
           Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 19 of 20



 1   Dated: November 19, 2020                Respectfully Submitted,

 2                                           By:         /s/ Joseph R. Saveri
                                                            Joseph R. Saveri
 3

 4                                           Joseph R. Saveri (State Bar No. 130064)
                                             Steven N. Williams (State Bar No. 175489)
 5                                           Anupama K. Reddy (State Bar No. 324873)
                                             Christopher K.L. Young (State Bar No. 318371)
 6                                           JOSEPH SAVERI LAW FIRM, INC.
                                             601 California Street, Suite 1000
 7
                                             San Francisco, California 94108
 8                                           Telephone: (415) 500-6800
                                             Facsimile:     (415) 395-9940
 9
                                             Lead Counsel for the Direct Purchaser Class
10

11
      Dated: November 19, 2020
12
                                             MORRISON & FOERSTER LLP
13                                           Bonnie Lau
                                             Margaret Webb
14
                                             425 Market Street
15                                           San Francisco, CA 94105
                                             blau@mofo.com
16                                           mwebb@mofo.com
17
                                             David D. Cross
18                                           2000 Pennsylvania Ave., NW
                                             Washington, D.C. 20006-1888
19                                           dcross@mofo.com
20
                                             By:           /s/ Bonnie Lau
21

22                                           Attorneys for Defendant
                                             MATSUO ELECTRIC CO., LTD.
23

24

25

26

27

28
       Master File No. 3:17-md-02801-JD
       Case No. 3:14-cv-03264-JD                19
                          JOINT PRETRIAL CONFERENCE STATEMENT
          Case 3:17-md-02801-JD Document 1433 Filed 11/19/20 Page 20 of 20



 1   Dated: November 19, 2020

 2                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                        GARRISON LLP
 3                                                      Charles F. Rule
 4                                                      Joseph J. Bial
                                                        2001 K Street, NW
 5                                                      Washington, DC 20006-1047
                                                        rrule@paulweiss.com
 6                                                      jbial@paulweiss.com
 7
                                                        Roberto Finzi
 8                                                      Farrah R. Berse
                                                        1285 Avenue of the Americas
 9                                                      New York, NY 100196064
10                                                      rfinzi@paulweiss.com
                                                        fberse@paulweiss.com
11
                                                        KAUFHOLD GASKIN LLP
12                                                      Steven Shea Kaufhold
13                                                      388 Market St, Suite 1300
                                                        San Francisco, CA 94111
14                                                      skaufhold@kaufholdgaskin.com
15                                                      By:           /s/ Joseph J. Bial
16

17                                                      Attorneys for Defendants
                                                        NIPPON CHEMI-CON CORPORATION and
18                                                      UNITED CHEMI-CON, INC.
19

20                                               ATTESTATION

21      Pursuant to Civil Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose

22   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

23   Dated: November 19, 2020                                          /s/ Joseph R. Saveri
                                                                           Joseph R. Saveri
24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                20
                         JOINT PRETRIAL CONFERENCE STATEMENT
